Case 3:20-cr-30022-NJR Document1 Filed 02/06/20 Page1lofi Page ID #1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

United States of America
Vv.

JOHN C. TURLEY

Case No. a o) -C R-2H0as-

Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 02/06/2020 ; Ort c * [uw D -

Defendant's signature

, Voces

[fier ire of defendant's attorney

J. WILLIAM LUCCO

Wy) Printed name Af it's attorney

 

 

Judge ' 's signature

_Honorable MARK A. BEATTY, U.S. Magistrate Judge

Judge's printed name and title
